Campbell, J.,
delivered the opinion of the court.
If the owner, or person interested in land sold for taxes, and purchased by an individual, under the act in relation to public revenue approved April 15, 1876, was entitled to redeem the land, this decree must be affirmed.
*715The practice of the State has been, generally, to allow the owner of land sold for taxes to redeem it within a prescribed time after the sale, upon terms. This right is secured by the Code of 1871, sect. 1701.
The revenue law of April 5, 1872 (Acts 1872, p. 1, sect. 8), denied the right to redeem, except to certain classes of persons, to whom it was secured by the proviso to that section. This remained unchanged until the act of December 22,1874 (Acts, p. 14), which repealed the first eight sections of the said act of April 5, 1872, and revived art. 9 of the Code, which embraces sect. 1701, except as to the time of advertising and selling land for taxes. The act of March 1, 1875 (Sess. Acts, p. 11, sect. 13), secured the right of redemption.
The act of April 15, 1876 (Sess. Acts, p. 129), was intended to be a complete act in itself, and, with the enumerated sections of the Code it expressly enacts as a part of it, to constitute the revenue law of the State. It is manifest that this act was constructed on the plan of denying the right of redemption'of land sold for taxes, but to make lands so sold, and purchased by the State, subject to entry immediately after the sale, with a preferred right in the owner, or any one interested in such lands, to enter them within twelve months after the date of the sale, and afterwards to be subject to entry by others.
The provision for the exercise of the right to enter the lands, as contained in sect. 48 of the act, has relation only to such lands purchased by the State. There is no hint of the right to redeem or enter land purchased by an individual, except as contained in the last clause of sect. 48, by which is secured to the owner, or any one interested, the preferred right “to enter said lands, for the period of twelve months after the date of the sale of the same to the State or to an individual or individuals,” etc.
The question is, What meaning is to be given to the words, “or to an individual or individuals”? Undoubtedly the “ lands ” referred to in sect. 48 are “ lands purchased by the *716State,” and manifestly the words “ or to an individual or individuals,” are out of place and incongruous; but surely the}r were interpolated for some purpose, and a meaning should be found for them and applied to them, if it can be done. It is a truism, that the intent of the law-malcer is to be looked for in the words employed in an act, and when the intent is discovered unmistakably from the words employed by the law-maker, however awkwai'dly it may be expressed, it should be effected. It is said, that what is within the intention is within the statute, though not within the letter, and e converso.
It is impossible to escape the conviction that the words “ or to an individual or individuals,” although in the wrong place for them, were inserted for the purpose of securing to the owner, 01; person interested, the right to enter (redeem) his land, which had been sold for taxes, and purchased by an individual, within twelve months after the date of the sale. We do not see what else these words were used for; and if they have not this meaning, they are senseless and absurd.
They should not be rejected, if meaning can be ascribed to them. Certainly they were used to enlarge in some way the right of the owner, or other person interested, to secure, upon the terms prescribed, the land he owned or was interested in, within twelve months after the date of its sale. The words have relation to the date of the sale to the State or individuals, it is true, but if only land purchased by the State was to be subject to this preferred right of the owner, or person interested, to enter it in twelve months, why mention the date of the sale to individuals ? Land purchased by the State was to be subject to entry only by the owner, or other person interested, for twelve .months. It was not to be entered within twelvemonths by others. If, therefore, it was entered within twelve months, it was by the owner, or other person interested, and was not again subject to entry. Therefore the words “or to an individual or individuals” have no meaning as applied to lands purchased by the State, and are satisfied only by applying them to lands purchased by individuals.
*717The only other plausible meaning to be ascribed to the words ‘ ‘ or to an individual or individuals ’ ’ which has suggested itself to our minds is, that they were inserted to secure the right of the owner, or other person interested, to redeem the land within twelve months after the date of the sale to the State, or within that time after the sale of it by the State to an individual. Under this view, the State might have sold the land it purchased, to any one, immediately after its purchase, and the purchaser from the State, who was not the owner, or other person interested in the land, would hold it subject to the right of the owner, or person interested, to redeem it within twelve months after the date of the sale by the State to him.
The insuperable objection to this theory is, that it might produce results so extraordinary as to forbid the thought that any such purpose was entertained by the law-makers in passing this act. This view would entitle the owner, or other person interested in the land, to purchase it from the purchaser from the State, even though years might elapse before such other would purchase it from the State ; for it would thereby immediately become subject to the preferred right of the owner, or other person interested, to redeem it from such purchaser, at a.ny time within twelve months from the date of the sale to such individual. This would be to secure the right of redemption to the owner, or other person interested, not only as against the State for twelve months, but from individuals, its vendees of such lands, afterwards; thus favoring the owner, or other person interested, as to lands purchased by the State, while, under this theory, no regard whatever was had for the interest of owners or persons interested in lands not purchased by the State, but by individuals. As to them, there was no right of redemption or purchase in the owner, or other person interested. Such land was forever gone from them, in favor of an individual who purchased at the sale for taxes ; while the individual who should purchase from the State land it purchased and held for years, would hold it subject to redemption *718at any time within twelve months after the date of the sale by the State.
Another difficulty, in this view, is the language used in the latter clause of sect. 48, — i.e., “ after the date of the sale of the same to the State or an individual,” etc. The term “ sale ” refers to the sale of the land by the tax-collector. This term is not employed by the act in reference to a disposition of such land by the State, but such land is to “be subject to entry ; ” and in the particular clause under consideration, the right of the owner, or other person interested, is to “ enter” said lands.
If it be doubtful whether the right is secured to the owner, or other person interested in lands sold for taxes, to redeem them, the doubt should be resolved in favor of the right.
We are satisfied it was the intent of the Legislature, as deduced from the language employed in the latter clause of sect. 48, above considered, to secure the right to redeem lands sold for taxes and purchased by individuals, within twelve months after the date of such sale.
Decree affirmed.